DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 9/20 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 102, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1 and 10 including “wherein the control unit controls the vehicle in a targeted manner so as to encode information in the movement and/or the positioning of the markers,” 

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below.


CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a shooting unit, which is configured to shoot” 
(claim 1)
[0042] “the portable devices 14 have a shooting unit (not depicted), such as a camera, which is configured to shoot the image.
“a control unit…is configured to move the vehicle”
(claim 1)
Figs. 2 and 3 illustrate “control unit” 6.  [0036] discloses a storage unit of the control unit, and the control unit controlling a vehicle at a determined speed.
“an electronic data processing unit, which is configured to identify…”
(claim 1)
[0042] discloses an electronic data processing unit (not depicted). The electronic data processing unit is configured to identify the dynamic markers by way of the shots and to process the shots by way of the identified markers accordingly. The data processing unit is configured to output the processed shots to a display means 16 of the system 1.
“communication units for the mutual communication” 
(claim 3)
Figs 2 and 3 illustrate “communication unit” 8.
[0037] discloses that a control centre may have a communication unit, and the control center may be a laptop, tablet, or any other electronic device.
“a control centre…configured to control”
(claim 3)
[0037] discloses that a control centre may be a laptop, tablet, or any other electronic computer device.

Table 1.1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20170083748 A1) (hereinafter Zhou) in view of Hammond et al. (US 20160292869 A1) (hereinafter Hammond).
Regarding claim 1, Zhou discloses:
A system for presenting and identifying markers of a geometrical image within space, the system comprising: [See Zhou, ¶ 0054, 0060 discloses identifying one or more “tracking features” (markers) in a scene, wherein the tracking features or feature points may be associated with one or more moving objects, and is distinguished from a “background”; See Zhou, ¶ 0057 discloses detecting and precisely tracking moving objects – specifically accounting for a case in which a plurality of different objects move in different formations or shapes (geometrical images); See Zhou, ¶ 0074 discloses that a “target object” is tracked by a tracking device.  It is explicitly recited that both the tracking device and target object may be UAVs (unmanned aerial vehicles).]
at least one portable device with a shooting unit, which is configured to shoot the image, and [See Zhou, ¶ 0020, 0074, 0083 discloses a mobile visual tracking device used in obtaining images and analyzing therefrom movement characteristics of a plurality of feature points.]
an electronic data processing unit, [See Zhou, Fig. 1 illustrates “Image Analyzer” 120.] which is configured to identify the markers and to process the shots by way of the identified markers, [See Zhou, ¶ 0070-0074 discloses target objects as being one or more UAVs (unmanned aerial vehicles); See Zhou, ¶ 0076-0078, 0081-0082 discloses processing/analyzing obtained images through routine and conventional algorithmic methods to determine feature points of target objects.  Thus, UAVs being target objects, and having particular features points (markers).] wherein the markers are configured as dynamic markers of a geometrical image variable in terrestrial space, [See Zhou, ¶ 0057-0069 discloses detecting and precisely tracking moving objects – specifically accounting for a case in which a plurality of different objects move in different formations or shapes (geometrical images).  Zhou’s disclosure repeatedly describes UAVs (or UAV formations) moving in a variety of different environments, including: “land-bound, underground, underwater, water surface, aerial, or space-based vehicles.”]
at least three vehicles for forming the dynamic markers, [See Zhou, ¶ 0074 discloses that a “target object” is tracked by a tracking device.  It is explicitly recited that both the tracking device and target object may be plural UAVs (unmanned aerial vehicles).] wherein each vehicle is configured to be autonomously moved within space by means of a control unit, [See Zhou, ¶ 0182 discloses self-propelled UAVs capable of autonomous operation; See Zhou, ¶ 0195, Fig. 30 illustrates an exemplary UAV with communication system (3010), also described as comprising a motion sensing module, and/or motion controller.] 
wherein the control unit of at least one vehicle is configured to move the vehicle from a first marker position of a first image to a second marker position of a second image, [See Zhou, ¶ 0173-0174, discloses that a motion controller may adjust motion characteristics of a tracking device to move the tracking device from a first location to a second location; See Zhou, Fig. 27 illustrates an image frame 2 at time T2, and image frame 3 at time T3, wherein the tracking device is at a first location at time T2, and a second location at time T3.] 
wherein the data processing unit is configured to output the shots processed by way of the identified dynamic markers of the first image and of the second image, [See Zhou, ¶ 0091, 0105 discloses that an image frame resultant from image analysis (a frame which has contours included, as above discussed) may be provided to a display device.] shot according to a shooting speed of the shooting unit, to a display means. [See Zhou, ¶ 0064-0065 discloses images captured at a particular user-adjustable video frame rate (shooting speed).]

wherein the control unit controls the vehicle in a targeted manner so as to encode information in the movement and/or the positioning of the markers,
However, Hammond discloses:
wherein the control unit controls the vehicle in a targeted manner so as to encode information in the movement and/or the positioning of the markers, [See Hammond, Fig. 8, ¶ 0029, 0041-0043, 0047-0049 discloses that a number of UAVs surveilling an environment can include physical encoding schema, including a ring or lighting system that includes coding patterns – performing the function of an identifying fiducial.  The coding patterns can be used to identify the type of UAV detected by a scanning imager during a tracking process to confirm that a proper UAV is being tracked.  This procedure can also be used to identify new or additional UAVs that may enter the environment in which the tracking process is being conducted.  Note that when the system detects the coding patterns, it can detect the orientation of the UAV. This information can in turn be used to help control, guide, and/or direct the UAV; See Hammond, ¶ 0040 discloses a tracking mode in which a scanning imager/camera identifies a UAV according to a tracked fiducial (marker) such as an LED carried by the UAV, and generates two-dimensional tracking data.  This information is coupled with data obtained from a rangefinder to generate an estimate of a position of the UAV.  The position information can be transmitted to an input/output (I/O) device which can transmit the information via an information signal to the UAV.  With this information, the UAV can modify, adjust, and/or compensate for variations in the flight path it executes.  Hence, a controller is disclosed as launching a UAV (or number of UAVs), and “controlling the vehicle in a targeted manner” insofar as the controller continually updates a trajectory of a UAV, and is able to guide or direct the UAV along a flight.  As the UAV traverses the environment, a scanning camera is able to detect fiducials or coding patterns (markers) attached to the UAVs, wherein each UAV has associated with it a given trajectory, orientation, and position information.  The act of the UAV traversing the environment under surveillance naturally corresponds with an encoding of information in the UAV’s movement and positioning as is reflected to a scanning camera via the detected fiducials.  In other words, each UAV is uniquely identified through the “coding patterns”, and an associated trajectory, orientation, and position of each UAV (encoded information in the movement and/or positioning) is communicated to a controller for further action.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Zhou to add the teachings of Hammond in order to identify a type, orientation or position of UAV as well as new UAVs that may enter the environment in which a tracking process is being conducted (Hammond, ¶ 0042).

Regarding claim 2, Zhou in view of Hammond discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the data processing unit of the portable device, [See Zhou, ¶ 0083 discloses a tracking device as being capable of capturing, providing, or rendering image data and/or identifying or tracking a target object based on image data.] when processing the shots, is configured to superimpose, combine and/or replace the shots, including the identified dynamic markers, with pre-defined, dynamic and/or three-dimensional, graphical elements, [See Zhou, ¶ 0105 discloses generating contours to surround a set of pixels defining feature(s) of interest.  It is noted that such “contours” may include different colors, patterns, or shading to differentiate or otherwise emphasize a target feature from a background; See Zhou, Fig. 2 illustrates a “tracking feature” (216), and “background features (214), wherein contours (dotted lines) are clearly superimposed on image 213.] wherein the graphical elements are located on a storage unit of the portable device and/or are transmitted by means of a communication unit of the portable device to the data processing unit, and [See Zhou, ¶ 0091 discloses that resulting image frames with annotations (labels, circled regions, color coding) distinguishing tracked features from background features are encoded in analyzed signals and displayed on an output device.] wherein the data processing unit is configured to output the shots thus processed to the display means. [See Zhou, ¶ 0105 discloses that an image frame resultant from image analysis (a frame which has contours included, as above discussed) may be provided to a display device.]

Regarding claim 3, Zhou in view of Hammond discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the system includes a control centre, [See Zhou, Fig. 30 illustrates “terminal” (3012).] wherein the control centre is configured to control the control units of the vehicles, wherein the vehicles and the control centre have communication units for the mutual communication. [See Zhou, ¶ 0195-0196, Fig. 30 discloses a communication unit (3010) onboard a UAV, and a separate terminal (3012) with a wireless communication system (3014) for forming a communication channel between the terminal and the UAV.]

Regarding claim 4, Zhou in view of Hammond discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zhou discloses: 
[See Zhou, ¶ 0195-0196 discloses transmitting image data captured by a tracking device from a terminal (3012) to one or several remote devices or a movable object.]

Regarding claim 5, Zhou in view of Hammond discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zhou discloses: 
wherein the data processing unit of the portable device is configured to determine, by way of the identified dynamic markers and at least one reference image, [See Zhou, ¶ 0098, 0102 discloses comparing first and second image frames, particularly with respect to observed “background” pixels and target objects (or “identified dynamic markers”, wherein feature points are associated therewith, as above discussed); See Zhou, ¶ 0075, 0170 discloses that image data captured by an imaging device may be encoded in a plurality of image signals.  An example is given wherein image signals comprise a first image frame 112-1, captured at a first time T1, and a second image frame 112-2 captured at a time T2.] the position of the portable device within space in relation to a reference position of the system and to adjust the processing of the shots according to the determined position of the portable device, [See Zhou, Fig. 27 illustrates mobile tracking device 2710 at a first location (position) at time T1, and a second location at time T3, wherein a “motion of tracking device” is determined with respect to the initial location at time T1.  Note additionally that the tracked position of target objects/ feature points is adjusted as the location of the tracking device is changed.] wherein the reference image is located on a storage unit of the portable device and/or is transmitted from the control centre to the data processing unit. [See Zhou, ¶ 0085-0087 discloses a memory for storing image data captured by the image device.]

Regarding claim 6, Zhou in view of Hammond discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou discloses: 
wherein the portable device has the display means [See Zhou, ¶ 0083 discloses a tracking device as being capable of capturing, providing, or rendering image data and/or identifying or tracking a target object based on image data – particularly, given examples of a “smartphone, PDA, computer, laptop”, etc.] and is configured as a device for the telecommunication and/or as a device for presenting virtual reality contents or augmented reality contents. [See Zhou, ¶ 0083 discloses a virtual reality headset, a head mounted device (HIVID) or any electronic device capable of providing or rendering image data as captured.] 

Regarding claim 7, Zhou in view of Hammond discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein at least one of the vehicles has a vehicle equipment, selected from the following group: unmanned aircraft, a balloon or an airship, unmanned water vehicle, a submarine drone or a marine buoy, or an unmanned land vehicle. [See Zhou, ¶ 0083 discloses examples of vehicles as being capable of traveling in the air (particularly, an unmanned aerial vehicle UAV), on land, and in or on bodies of water.]

Regarding claim 8, Zhou in view of Hammond discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the data processing unit of the portable device is configured to compare the shots, including the identified dynamic markers, and/or the processed shots of an image [See Zhou, ¶ 0098, 0102 discloses comparing first and second image frames, particularly with respect to observed “background” pixels and target objects (or “identified dynamic markers”, wherein feature points are associated therewith, as above discussed).] with a general reference image and/or with individualized reference images, including individualized codes, [See Zhou, ¶ 0075, 0170 discloses that image data captured by an imaging device may be encoded in a plurality of image signals.  An example is given wherein image signals comprise a first image frame 112-1, captured at a first time T1, and a second image frame 112-2 captured at a time T2.] wherein the general reference image and/or the individualized reference images are located on a storage unit of the portable device and/or are transmitted by means of a communication unit of the portable device to the data processing unit. [See Zhou, ¶ 0085-0087 discloses a memory for storing image data captured by the image device.]

Regarding claim 9, Zhou in view of Hammond discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the portable device is configured, by means of a user interface, to control the control units of the vehicles, [See Zhou, ¶ 0093, 0181-0182 discloses a remote controller for controlling the vehicles, wherein commands issued from a remote controller may initiate autonomous or semi-autonomous actions by a UAV.] wherein the communication unit of the portable device is configured for the unilateral and/or mutual communication with the communication units of the vehicles and/or the control centre. [See Zhou, ¶ 0195-0196 discloses enabling “one-way” (unilateral) or “two-way” (mutual) communication between a movable object and a terminal or another remote device for providing control data.]

Regarding claim 10, this claim recites analogous limitations to claim 1 in the form of “A method” rather than “A system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 11, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.

Regarding claim 12, Zhou in view of Hammond discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
A non-transitory computer readable medium comprising computer executable instructions for performing the method of claim 10. [See Zhou, ¶ 0014, 0018, 0022 discloses the use of a non-transitory computer-readable medium storing instructions that cause a computer to perform a method when implemented.]

Regarding claim 13, Zhou in view of Hammond discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the non-transitory computer readable medium is located on a storage unit of a portable device. [See Zhou, ¶ 0085-0087 discloses a media storage, wherein it is explicitly recited that the media storage may be located on-board the imaging device or tracking device.]

Regarding claim 14, Zhou in view of Hammond discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
[See Zhou, ¶ 0064-0065 discloses that a sequence of images may be captured at standard video frame rates, but that alternately, that a “shooting speed” (otherwise known as frame rate) may change depending on user input and/or external conditions; See Zhou, ¶ 0091 discloses that captured image frames are analyzed/encoded and displayed per any type of corresponding display device.]

Regarding claim 15, Zhou in view of Hammond discloses all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the device for the telecommunication is a smart phone [See Zhou, ¶ 0083 discloses that a tracking device may be embodied as a mobile device such as a cell phone or smartphone.] and the device for presenting virtual reality contents or augmented reality contents is VR goggles or AR goggles. [See Zhou, ¶ 0083 discloses a virtual reality headset, a head mounted device (HIVID) or any electronic device capable of providing or rendering image data.]

Regarding claim 16, Zhou in view of Hammond discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Zhou discloses:
wherein the unmanned aircraft is a drone, the unmanned water vehicle is a water drone, and the unmanned land vehicle is a robot vehicle. [See Zhou, ¶ 0083 discloses examples of vehicles as being capable of traveling in the air, on land, and in or on bodies of water.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210047037 A1			KARATAYEV; Igor et al.
US 20200356092 A1			Gronenborn; Stephan et al.
US 20190094889 A1			Pohl; Daniel et al.
US 20190373184 A1			KAWAGUCHI; Takayoshi

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.